Title: From Alexander Hamilton to Abiel Foster, 2 March 1800
From: Hamilton, Alexander
To: Foster, Abiel


          
            Sir,
            New York March 2nd. 1800
          
          I duly received your letter dated December the 26th. with those inclosed from Captains Parker & Green, and have, in the arrangement of the relative Rank of the Officers of the 16 Regt., which has lately taken place; where general principles have not interfered, paid  all the attention your recommendation & the pretensions of those Gentlemen justly demand.
          with true respect & esteem &c—
           Honl. Abiel Forster. 
        